DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-20, 22-26, and 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kolditz et al. (US 2011/0200773) in view of Sabic (SABIC® PS *25 Material Datasheet, 2007).  Plastics Informant (Understanding the Meaning and Process of Plastic Masterbatch, 2015, p. 1-2); Strobl (The Physics of Polymers: Concepts for Understanding Their Structures and Behavior, 2007, p. 105); Lynwood (Polystyrene: Synthesis, Characteristics, and Applications, 2014, p. 32); Intratec (High Impact Polystyrene Production, 2019, p. 6-16); and Tolinski (Additives for Polyolefins: Getting the Most Out of Polypropylene, Polyethylene and TPO, 2015, p. 177-182) are cited as evidentiary references.  All references were cited in a prior Office action.
Regarding Claims 18, 19, 22, 23, and 31, Kolditz teaches a masterbatch MB which especially preferably contains from 5-25 wt% of a component (D); 7.5-15 wt% of a component (F), and 0-77.5 wt% of a component (P) (p. 8, [0202]).  
Component (D) may be montan wax or amide wax (p. 1, [0009]).  The montan wax is selected from the group consisting of montanic acid, montanic esters, and soaps of montanic acid (p. 4, [0099]).  Montanic acid is recognized in the art as a fatty acid containing 28 carbon atoms.  Esters and soaps read on derivatives of montanic acid.  Although not recognized as such by Kolditz, the instant specification indicates that lubricants include fatty acids having 3-29 carbon atoms (specification at p. 8, lines 31-33), while fatty acid derivatives include esters and metal salts of such fatty acids (specification at p. 8, lines 24-29).  Therefore, Kolditz’s component (D) reads on a lubricant.
Alternatively, component (D) may be an amide wax (p. 1, [0009]).  Suitable amide waxes are based on fatty acids having 16-18 carbon atoms (p. 4, [0111]).  One preferred amide wax is oleic acid amide (i.e. oleamide) (p. 5, [0116]).  Although not recognized by Kolditz, the instant specification demonstrates that fatty acid amides such as oleamide read on lubricants as claimed (specification at p. 8, lines 22-27).
Component (F) is a metal salt of a fatty acid having 10-20 carbon atoms (p. 5, [0133]).  Calcium stearate and zinc stearate are used as component (F) in Kolditz’s examples (p. 11, [0260]-[0261]).  Although not described as such by Kolditz, the instant specification demonstrates that these compounds read on a lubricant as claimed (specification at p. 9, lines 11-16).
Both of Kolditz’s components (D) and (F) read on fatty acids and fatty acid derivatives.  Taken in combination, these components are included in the masterbatch in amounts of 12.5-40 wt%.  This overlaps the claimed range of 15-40 wt%.
Kolditz’s masterbatch also contains 0-77.5 wt% of a component (P) as indicated above.  Component (P) is an organic polymer.  Preferred examples of (P) include polystyrene (p. 7, [0180], [0196]).  This is comparable to the claimed styrene polymer A1.
The masterbatches formed in Kolditz’s comparative examples are described as being unfavorable or inferior because they either formed brittle granules, or no granules could be obtained (p. 11, [0268]).  It is at once apparent to one of ordinary skill in the art that Kolditz’s inventive examples are formed into granules.  This is consistent with usage of the term “masterbatch” as it would have been understood by one of ordinary skill in the art at the time of filing.  Plastics Informant teaches that the term “masterbatch” refers to a concentrated mixture of various additives which is encapsulated in a carrier resin and cut into the shape of granules (p. 2, first paragraph).  Thus, it is evident that Kolditz teaches toward masterbatch compositions in the form of granules (i.e. particles).
The masterbatch comprising (D), (F), and (P) is physically mixed in an apparatus such as an extruder or kneader ([0212]-[0214]).  Mixing preferably takes place at temperatures of 110-150°C (p. 9, [0218]).  Although not expressly stated, one of ordinary skill in the art will recognize that a cooling step must necessarily occur before the masterbatch can be granulated.  This process reads on the claimed step (a), and the masterbatch obtained from this process reads on the polymer composition P1.
The masterbatch is then physically mixed and extruded with an organic polymer (OP) (p. 9, [0205]).  This reads on the claimed step (b).  The organic polymer (OP) may be of the same class of polymers as the component (P) (p. 7, [0197]).  Preferred examples of both (P) and (OP) include polystyrene (p. 7, [0180], [0196]).  Selection of polystyrene as component (OP) reads on the claimed component A2.
Kolditz’s composition is used to form shaped articles and household products (p. 9, [0225]).  Kolditz does not teach a suitable melt flow rate (MFR) for the polystyrene (P) used to form the masterbatch.
Sabic describes the commercially available polystyrene resin PS 825 as being a high impact polystyrene offering good impact resistance, good tensile and flexural strength, and high Vicat and heat distortion temperature (p. 1, Description).  The product is suggested for use in injection molding of appliance parts, furniture, and containers (p. 1, Applications).  PS 825 has a melt flow rate of 8 g/10 min at 200°C under 5 kg load according to ASTM D 1238 (p. 1, Typical Data).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kolditz in view of Sabic to select PS 825 as component (P) to take advantage of its good impact resistance, good tensile and flexural strength, and high Vicat and heat distortion temperature.  In addition, the product is suggested for use in injection molding of appliance parts, furniture, and containers.  These are indicative of “household products” generally disclosed by Kolditz.  It has been established that selection of a known material based on its suitability for its intended use is prima facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).  See MPEP 2144.07.
Kolditz’s components (D) and (F) fall within the scope of the claimed lubricant as it described in the instant specification.  No other lubricant additives are present in Kolditz’s composition, and no other additives are disclosed by Sabic as being present in PS 825.  Therefore, no lubricant selected from fatty acids and fatty acid derivatives besides Kolditz’s components (D) and (F) (equivalent to the claimed lubricant B) are included in the modified masterbatch which reads on polymer composition P1.
Modification of Kolditz in view of Sabic reads on the method of Claims 18, 19, 22, 23, and 31.
Regarding Claim 19, Sabic’s PS 825 is a high impact polystyrene.  Kolditz teaches that the component (P) and organic polymer (OP) are preferably of the same chemical class of polymers (p. 7, [0197]).  When modifying Kolditz in view of Sabic, it would have been obvious one of ordinary skill in the art to select a high impact polystyrene as the organic polymer (OP) based on this suggestion. 
Regarding Claim 20, as indicated above, Sabic’s PS 825 is a high impact polystyrene.  Although not expressly stated, high impact polystyrene is recognized in the art as including polybutadiene (i.e. butadiene rubber).  See, for instance, Strobl at page 105 (describing high impact polystyrene as a mixture of polystyrene and polybutadiene); Lynwood at page 32 (describing high impact polystyrene as constituting a polystyrene backbone and grafted polybutadiene chains); and Intratec (p. 6, describing high impact polystyrene as being formed by polymerization in the presence of polybutadiene; see also p. 12).
Regarding Claim 24, Kolditz’s broader disclosure teaches embodiments which may include 5-50 wt% of component (D); 0.5-50 wt% of component (F); and 0-92.5 wt% of component (P) (p. 8, [0202]).  As indicated above, components (D) and (F) both read on the claimed lubricant (B).  Thus, Kolditz teaches toward a polymer composition P1 including at least 5.5 wt% lubricant B and up to 92.5 wt% polystyrene.  These ranges overlap the claimed ranges.
Regarding Claims 24 and 31, as indicated above, Kolditz teaches toward forming masterbatch granules.  In the context of polymer additives including masterbatches, the term “granule” refers to particles having a size of 3 mm or greater.  At diameters greater than 4 mm, particles are referred to as pellets rather than granules (p. 177-178, section 19.1.1; Table 19.1).  Thus, it is evident that the ordinary and customary meaning of the term “granule” as it would be understood by one of ordinary skill in the art in the context of polymer additives refers to particles having a size of from 3 to less than 4 mm.  This is equivalent to 3,000-4,000 m.
Regarding Claim 26, Kolditz teaches that mixing of the masterbatch and organic polymer (OP) may be carried out at temperatures as low as 0°C (p. 9, [0217]).  One of ordinary skill in the art would reasonably expect all materials to be in the solid state for temperatures at the lower end of this range.  In the alternative, Kolditz’s examples illustrate initial mixing of the masterbatch and base polymer in a tumble mixer (see, e.g., p. 12, [0271]).  Tumble mixing is recognized in the art as taking place in the solid state.
Regarding Claim 28, Kolditz’s examples illustrate the use of masterbatches in amounts of 1.5-66.7 wt%, and of base polymers in amounts of 33.3-98.5 wt% (p. 12-13, Tables E, F, G, and H).  It would have been obvious to one of ordinary skill in the art at the time of filing to use these ranges as guidelines when modifying Kolditz in view of Sabic, as they represent suitable amounts of masterbatch and base polymer which may be used to achieve the desired additive loading.  These ranges overlap the claimed ranges of 0.01-20 wt% and 80-99.99 wt%.  The remaining features of polymer composition P1, styrene polymer A1, and styrene polymer A2 are addressed in paragraphs 8-18 above.
Regarding Claim 29, Kolditz and Sabic remain as applied in paragraphs 8-18, 23, and 26 above.  Kolditz further teaches rapid homogenization of the masterbatch when mixed with the organic polymer (OP) (p. 9-10, [0226]).  In addition, Kolditz’s examples illustrate forming masterbatches by homogenizing all components on a twin screw extruder (p. 11, [0268]).
Regarding Claim 30, the cited references do not expressly disclose a content of black speck contamination.  The instant specification indicates that black speck contamination is the result of adding lubricants such as metal stearates to a polymerization reactor before or during polymerization.  Metal stearates contribute to the formation of fouling on high temperature surfaces in devolatilization sections of the plant, then slough off into the product (specification at page 2, lines 1-8).  Kolditz as described above teaches incorporating additives including metal stearates in masterbatches which are added to an already-formed base polymer.  The conditions described by the instant specification as leading to black speck contamination are not present in the cited prior art.  Therefore, there is no recognized source for black speck contamination present in the prior art.
In addition, modification of Kolditz in view of Sabic as applied above results in a composition formed from identical components using a method identical to that which is described in the instant claims.  Therefore, although not expressly stated, the product resulting from modification of Kolditz in view of Sabic will intrinsically possess the claimed level of black speck contamination.  The courts have held that “a compound and all its properties are mutually inseparable."  In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
Regarding Claim 33, Kolditz teaches forming molded articles by injection molding (p. 9, [0215]-[0216]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kolditz in view of Sabic as applied to Claim 18 above, further in view of Supreme Petrochemical (High Impact Polystyrene (HIPS) Material Datasheet, 2006, p. 1-2).
Regarding Claim 21, Kolditz and Sabic remain as applied above.  Kolditz teaches that the organic polymer (OP) and component (P) (equivalent to the claimed A2 and A1, respectively) are preferably of the same chemical class of polymers (p. 7, [0197]).  Kolditz’s composition is used to form shaped articles and household products (p. 9, [0225]).  The cited references do not teach an organic polymer (OP) having a melt flow rate lower than that of Sabic’s PS 825.
Supreme Petrochemical teaches that HIPS SH731 exhibits high impact strength, excellent formability, and low temperature toughness (p. 1, Characteristics).  The product is described as suitable for forming molded packaging, plates, dishes, cabinets, business machines, pens, and toys (p. 1, Applications).  One of ordinary skill in the art would recognize these as representative of shaped articles and household products.  SH731 has a MFR value of 4.5 at 200°C and 5 kg according to ASTM D1238 (p. 1, Table).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kolditz in view of Sabic as applied above, and further in view of Supreme to select SH731 as the organic polymer (OP) for the benefit of high impact strength, excellent formability, and low temperature toughness.  In addition, this product is in the same class of polymers as Sabic’s PS 825, and is suitable for use in forming various articles and household goods as suggested by Kolditz.  It has been established that selection of a known material based on its suitability for its intended use is prima facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).  See MPEP 2144.07.
Sabic’s PS 825, equivalent to the claimed styrene polymer A1, has a MFR of 8 g/10 min.  Supreme’s SH731, equivalent to the claimed styrene polymer A2, has a MFR of 4.5 g/10 min.  Thus, modification of Kolditz in view of Sabic and Supreme reads on Claim 21.

Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kolditz in view of Sabic as applied to Claims 28 and 31 above, further in view of Cleveland et al. (US 2006/0160928).
Regarding Claims 34 and 35, Kolditz and Sabic remain as applied to Claims 28 and 31 above.  Kolditz’s composition may be used to form containers (p. 9, [0225]).  The cited references do not teach a method of making such containers.
Cleveland teaches a method for making thermoformed products such as containers which may comprise high impact polystyrene (Abstract).  The method involves adding a masterbatch of additives to a base thermoplastic material in an extruder.  A continuous sheet of thermoplastic material is then extruded (p. 4, [0033]).  The sheet is thermoformed to give a final shape (p. 4, [0036]).  
It would have been obvious to one of ordinary skill in the art at the time of filing to form containers based on Kolditz’s disclosure at page 9, [0225].  It would have been further obvious to form such containers according to Cleveland’s thermoforming method.  This represents a process shown to be suitable for use in forming containers from high impact polystyrene compositions which have been modified with an additive masterbatch.  Modification of Kolditz in view of Sabic and further in view of Cleveland will allow one of ordinary skill in the art to form the containers disclosed by Kolditz with a reasonable expectation of success.

Response to Arguments

Applicant's arguments filed 19 January 2021 have been fully considered but they are not persuasive.
Applicant argues that the present application is concerned with the provision of polystyrene compositions comprising lubricants selected from fatty acids and fatty acid derivatives with reduced black speck contamination.  Applicant characterizes Koltitz as teaching optional fillers including carbon nanotubes, carbon black, graphite, and colorants at paragraph [0137].  Applicant concludes that Kolditz is in strict contradiction to the aim of the present invention and would not lead one of ordinary skill in the art to a process for reducing black speck contamination or to polymers free of lubricants other than the claimed lubricant B.
In order to qualify as analogous art, a reference must either be in the field of the applicant's endeavor or reasonably pertinent to the problem with which the inventor was concerned in order to rely on that reference as a basis for the rejection. In re Oetiker, 977 F.2d 1443, 1447 (Fed. Cir. 1992).  The scope of analogous art is to be construed broadly.  Wyers v. Master Lock Co., 616 F.3d 1231, 1238 (Fed. Cir. 2010).  The test for analogous art requires the PTO to determine the appropriate field of endeavor by reference to explanations of the invention's subject matter in the patent application.  In re Bigio, 381 F.3d 1320, 1325 (Fed. Cir. 2004).  
The instant specification describes the claimed invention as relating to a method for producing molding compositions comprising at least one styrene polymer and at least one lubricant.  The method encompasses preparation of a master batch polymer composition and the lubricant (specification at p. 1, lines 7-9).  The specification cites a need for an inexpensive and effective method for compounding fatty acids and fatty acid derivatives into styrene polymers (p. 2, lines 24-26).  The product of the inventive method is useful in forming various molded goods including household articles by processes such as injection molding (p. 18, lines 5-12).  Based on the description provided in the specification, the field of Applicant’s endeavor appears to be methods for incorporating lubricant additives into styrene polymers by way of an additive masterbatch, and the use of such polymers in forming molded goods.
As discussed above, Kolditz relates to the formation of master batch compositions comprising additives identical to Applicant’s lubricants, and the use of the additive master batch compositions to incorporate the additives into polymers such as polystyrene (Abstract; p. 9, [0205]; p. 7, [0180, [0196]).  The compositions are used to form molded goods such as household products (p. 9, [0225]).  Thus, Kolditz falls within the field of Applicant’s endeavor and qualifies as analogous art.
Applicant is correct in that Kolditz does not expressly teach that such methods can be used to reduce black speck contamination.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
In addition, Applicant notes optional additives such as carbon black, carbon nanotubes, graphite, and colorants taught by Kolditz.  The instant specification demonstrates that similar additives may be included in the claimed invention.  For instance, the claimed molding composition P may include additives such as carbon fibers, dyes, and pigments (p. 9, lines 26-30).  These optional additives are recognized in the art as affecting a composition’s appearance in a manner similar to Kolditz’s optional carbon-based fillers and colorants.  It is unclear how the use of such additives can be in strict contradiction to the aim of the present invention when similar additives are disclosed by the specification as being suitable for use in the claimed method and resulting products.
Applicant acknowledges that Sabic does not disclose the use of fatty acids or fatty acid derivatives.  Applicant cites the Intratec evidentiary reference as disclosing that processes for producing high impact polystyrene (HIPS) require zinc stearate as a mold release agent.
The Intratec reference is cited as an evidentiary reference for the general teaching at pages 6 and 12 that HIPS includes a mixture of polystyrene and polybutadiene.  This general teaching is confirmed by Strobl at page 105 and Lynnwood at page 32.  The Intratec reference as a whole relates to a general cost analysis of HIPS production process.  
There is no indication that the particular mold release additive used in the process under analysis in Intratec’s 2019 report was included in Sabic’s 2007 publication on PS 825, and as acknowledged in Applicant’s remarks, Sabic does not disclose the use of any such additive in producing PS 825.  It is therefore improper to conclude that zinc stearate is present in Sabic PS 825.
In addition, adopting Applicant’s arguments regarding the presence of zinc stearate in HIPS would require interpreting the HIPS recited by Claims 19 and 20 and included in all examples in the instant specification as falling outside the scope of independent Claim 18.  Interpreting the claims in a manner that excludes preferred embodiments and examples would run contrary to the principle that during patent examination the pending claims must be given their broadest reasonable interpretation consistent with the specification.  See MPEP 2111; Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762